DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 08/25/2020. 
Claims 1-21 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/25/2020 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7-9,11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2011/0306396 A1 to Flury et al. (“Flury”).

Regarding Claim 1, and similarly recited Claims 13 and 17, Flury discloses a computerized method implemented by a processor in communication with a memory, wherein the memory stores computer-readable instructions that, when executed by the processor ([0047]), cause the processor to perform: 
accessing data indicative of a set of snapshots of one or more aspects of a video game over time, wherein each of one or more of the set of snapshots: 
is associated with a timestamp ([0074] discloses the user’s input sampled a certain number of times per second, i.e. 30); and 
comprises data indicative of:
(a) a first pose associated with an input device ([0017]-[0019] discloses one or more poses in dance based game based on input received via a sensor), and 
(b) a state of a video game simulation at a time of the snapshot ([0065], [0073] discloses each keyframe has a time window associated with it); 
receiving data indicative of: 
an input from the input device at a time occurring after one or more timestamps associated with the one or more snapshots ([0073]-[0074] discloses each keyframe has a time window associated with it beginning before the keyframe and extending beyond it, see fig. 2A); and 
an initial pose associated with the input device for the input ([0017]-[0019] discloses one or more poses in dance based game based on input received via a sensor); and 


Regarding Claim 2, and similarly recited Claims 14, and 18, Flury discloses the method of claim 1, wherein: 
the first pose associated with the input device comprises a ray, the ray comprising a position and a direction ([0080], [0084]); and 
the state of the video game simulation comprises a position of a target ([0080], [0084]).  

Regarding Claim 3, and similarly recited Claim 19, Flury discloses the method of claim 1, wherein: 
the one or more snapshots comprise a first snapshot that is associated with a first timestamp, wherein the first timestamp is within (a) a predetermined time period before the time of the input, and/or (b) a predetermined number of snapshots before the time of the input ([0073]-[0075]); and 
- 31 -the adjusted pose is the first pose associated with the input device of the first snapshot ([0073]-[0075]).  

Regarding Claim 4, Flury discloses the method of claim 1, wherein the one or more snapshots comprise a plurality of snapshots and the one or more timestamps comprise a plurality of timestamps, wherein each one of the plurality of snapshots is associated with a respective one of the plurality of timestamps, each of the plurality of timestamps being (a) within a predetermined time period before the time of the input, and/or (b) within a predetermined number of snapshots before the time of the input ([0074]-[0076]).  

Regarding Claim 5, Flury discloses the method of claim 4, further comprising determining, for each of at least some of the plurality of snapshots, a metric based on the first pose associated with the input device and the state of the video game simulation at the time of the snapshot ([0074]-[0076]).  

Regarding Claim 7, Flury discloses the method of claim 5, wherein determining the adjusted pose comprises: 
comparing determined metrics for the at least some snapshots to determine a snapshot of the at least some snapshots with a highest metric ([0085] discloses comparing positional score and the timing score for an input for a particular keyframe); and 
determining the adjusted pose based on the determined snapshot ([0085]).  

Regarding Claim 8, Flury discloses the method of claim 7, wherein determining the adjusted pose based on the determined snapshot with the highest metric comprises determining the adjusted pose to be the first pose of the determined snapshot ([0085]).  

Regarding Claim 9, Flury discloses the method of claim 7, wherein determining the adjusted pose comprises determining the adjusted pose based on the initial pose and the first pose of the determined snapshot ([0085]).  

Regarding Claim 11, Flury discloses the method of claim 1, wherein: 
the input device is a spatially tracked controller ([0151]); and 
the input is indicative of a button press on the spatially tracked controller ([0151]).  

Regarding Claim 12, Flury discloses the method of claim 1, wherein the state of the video game simulation at the time of the snapshot comprises a second pose associated with a target in the snapshot ([0073]-[0076]).  

Regarding Claim 19, Flury discloses the system of claim 17, wherein the one or more snapshots comprise a first snapshot that is associated with a first timestamp, wherein the first timestamp is within (a) predetermined time period before the time of the input, and/or (b) a predetermined number of snapshots before the time of the input ([0074]-[0076]); and 
the processor is configured to execute the instructions to perform: 
determining the adjusted pose to be the first pose associated with the input device of the first snapshot ([0073]-[0076]).  

Claims 6, 10, 15-16, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-21 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/S.N.H/Examiner, Art Unit 3715        

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715